The opinion of the Court was drawn by
Cutting, J.
We are satisfied with the correctness of the verdict, as this case is presented on the documentary eviidence, which renders a consideration of the exceptions, as to the admissibility of the parol evidence, immaterial.
The lease introduced by the plaintiffs from them to the defendants bears date June 2d, 1854, to take effect on April 22d, 1855. The deed introduced by the defendants from the plaintiffs to John M. Wood, conveying the same leased premises, is dated May 15th, 1855, only twenty-three days after the lease became operative.
*365This grant to Wood conveyed to Mm a reversionary interest in fee, and the rent was incident to such reversion and passed with it. The numerous authorities cited by the defendants’ counsel fully sustain this proposition. The legal claim for rent was then transferred to Wood, who, in his own name, alone, could maintain an action for it, unless it was reserved to the grantors in their deed, in language fit and appropriate for such a reservation; none such was inserted, but words only intended as a protection against the general covenants of warranty, against "the claims and demands of the lessees,” and not the grantor’s claims against them. Exceptions not sustained.

Judgment on the verdict.

Appleton, C. J., Davis, Walton, Dickerson and Barrows, JJ., concurred.